Upon remission from the Court of Appeals (2 N Y 2d 270) judgment of conviction reversed on the facts and in the exercise of this court’s independent discretion and a new trial granted in the interests of justice. Memorandum: When the original appeal in this ease was before us we decided that the defendant was entitled to reversal and a new trial as a matter of law. (People v. Mendola, 1 A D 2d 413.) The Court of Appeals reversed our determination on the ground that there was a matter of discretion involved which should have been reviewed by this court, and remitted the matter to this court for the purpose of determining whether or not a new trial should be ordered in the interests of justice. (Code Grim. Pro., § 527.) We now hold that the judgment of conviction should be reversed and that the defendant be given a new trial in the interests of justice. All concur. Present — MeCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.